UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4891


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN CHARLES MYERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:12-cr-00017-JPB-JES-1)


Submitted:   July 31, 2014                 Decided:   August 4, 2014


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald J. Tennant, Jr., TENNANT LAW OFFICES, Wheeling, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, David J. Perri, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Charles Myers was convicted after a jury trial of

possession of a firearm while subject to a domestic violence

protection       order,       in      violation         of    18     U.S.C.        §§ 922(g)(8),

924(a)(2)     (2012),           and     was        sentenced         to     eighteen        months’

imprisonment.            On     appeal,       Myers       challenges         his    conviction,

arguing     that       the      district           court      erred        in    granting         the

Government’s       motions         in   limine         and    in    instructing        the    jury.

Myers also seeks to challenge the validity of the underlying

state-court order (“the final order”) entering and extending the

duration    of     the      terms       of    the      previously-entered           state-court

domestic violence protection order.                       We affirm.

             Myers claims first that the district court erred in

granting the Government’s motion in limine and ruling that the

domestic     violence         protection           order      complied       with      18    U.S.C.

§ 922(g)(8)(C)(ii).             Myers, however, fails to support this claim

in   accordance          with      Fed.       R.       App.    P.        28(a)(8)(A)        (“[T]he

[appellant’s]            argument . . . must                   contain . . . appellant’s

contentions      and     the     reasons       for      them,      with     citations        to   the

authorities      and     parts        of     the    record      on       which   the    appellant

relies.”).       We therefore deem this claim abandoned.                            See Wahi v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.

2009);    Edwards      v.     City      of    Goldsboro,           178    F.3d   231,       241   n.6

(4th Cir. 1999).

                                                   2
            Next,          we     reject    as     without        merit       Myers’      contention

that the district court erred in instructing the jury on the

second and third elements of the § 922(g)(8) offense because

Myers invited the error of which he now complains by opposing

amendment        of        the     proposed        instructions           at        the    charging

conference.           United States v. Lespier, 725 F.3d 437, 445-46,

449-51 (4th Cir. 2013) (invited error doctrine applies where

defendant    opposed             the   provision       of     a    lesser-included          offense

instruction and then argued on appeal that it was error for the

instruction not to have been given), cert. denied, 134 S. Ct.

974     (2014);       United States           v.       Hickman,         626        F.3d   756,    772

(4th Cir.    2010)          (declining,       under      invited         error       doctrine,      to

review defendant’s claim that the jury misused a book containing

transcripts           of     recorded        telephone            calls        where      defendant

confirmed to the district court that he did not object to the

jury having access to the book and further agreed to the method

by which the jury would gain access to the book).                                          Further,

Myers     does        not        establish       the     presence             of     extraordinary

circumstances          that       would    warrant       of       our   review       of    an    error

invited by an appellant.                  Hickman, 626 F.3d at 772.

            We further conclude that Myers fails to establish that

the     district       court       abused        its    discretion            in     granting     the

Government’s motion in limine on the issue of whether he had

notice of the relevant state-court hearing.                                   See United States

                                                   3
v. Hornsby, 666 F.3d 296, 309 (4th Cir. 2012) (stating standard

of review).

             Section           922(g)(8)      prohibits       the     possession         of    a

firearm by a person who is subject to a court order that “was

issued    after     a     hearing      of    which   such     person      received     actual

notice,      and     at     which      such    person        had    an     opportunity        to

participate.”             18    U.S.C.      § 922(g)(8)(A). *            For   purposes       of

§ 922(g)(8),       notice        “necessarily        means    that       the   hearing     must

have been set for a particular time and place and the defendant

must have received notice of that and thereafter the hearing

must have been held at that time and place.”                              United States v.

Spruill,     292     F.3d       207,   220    (5th     Cir.    2002).          The   statute,

however,     does       not     require      advance    notice       or    notice     of      the

content of the hearing.                United States v. Young, 458 F.3d 998,

1006 (9th Cir. 2006) (“The statute does not require notice of

the   fact    that      a     restraining      order    would      issue,      nor   does      it

require any other form of ‘advance’ notice.                               Indeed, Congress

chose to modify ‘notice’ with ‘actual’ rather than ‘advance,’

implying that it did not intend to require ‘advance’ notice.”);

see also United States v. Lippman, 369 F.3d 1039, 1042 (8th Cir.

2004) (“A [§ 922(g)(8)-compliant] hearing requires actual notice


      *
       Myers makes no claim on appeal that he was not afforded
the “opportunity to participate” at the hearing.



                                               4
and an opportunity to be heard, but the statute does not require

that evidence actually have been offered or witnesses called.”).

              Relying on these definitions of notice, we conclude

that Myers had adequate notice of the state-court hearing.                             The

record in this case makes clear that the state court issued an

order scheduling the hearing, and Myers appeared at the hearing

with his counsel.            The fact that Myers appeared at the hearing

necessarily means that he had actual notice of it.                             We further

reject    Myers’      assertion     in    support     of    this       claim    that   the

Government was required to prove he was served with or received

a copy of the final order prior to his possession of a firearm.

See United States v. Napier, 233 F.3d 394, 398-99 (6th Cir.

2000).

              Finally, we reject as without merit Myers’ effort to

challenge the constitutionality of the final order on the basis

that    its   one-hundred-year           prohibition       on    his    possession      of

firearms violates his right under the Second Amendment to bear

arms.    As the Government correctly argues, the validity of the

final    order   is    not    relevant     to   the   determination            of   whether

Myers    violated      § 922(g)(8).         “[N]othing          in   the    language    of

18 U.S.C. § 922(g)(8) indicates that it applies only to persons

subject to a valid, as opposed to an invalid, protective order.”

United    States      v.   Hicks,   389    F.3d   514,     535       (5th   Cir.     2004).

Other courts have reached this same conclusion, and we agree

                                            5
with “the overwhelming weight of federal case law preclud[ing] a

defendant     in      a     § 922(g)(8)       prosecution        from     mounting   a

collateral      attack       on   the   merits      of    the    underlying      state

protective order.”          United States v. Reese, 627 F.3d 792, 804–05

(10th Cir. 2010).

            Accordingly, we affirm the district court’s judgment.

We   dispense    with      oral   argument     because     the    facts    and   legal

contentions     are       adequately    presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          6